
	

114 HR 4663 IH: No Taxpayer Support for Apple Act
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4663
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Mr. Jolly introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Judiciary and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To forbid Federal agencies from buying Apple products until Apple provides the Federal Government
			 with technical support necessary to access encrypted information sought by
			 a warrant that may be materially relevant to the commission of terrorism.
	
	
 1.Short titleThis Act may be cited as the No Taxpayer Support for Apple Act. 2.Prohibition on purchaseNo agency or other entity within the executive, legislative, or judicial branch of the Federal Government may purchase any product manufactured by, licensed by, or otherwise sold under the trademark of Apple Inc. of 1 Infinite Loop, Cupertino, California (hereafter referred to Apple) until a court of Federal jurisdiction certifies that Apple has provided the Federal Government with the technical support necessary to access encrypted information sought by a judicial warrant that may be materially relevant to the investigation of commission of terrorism.
		
